Citation Nr: 0111567	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  00-11 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
frostbite of the left arm and hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for residuals of frostbite 
to the left arm and hand.  It is noted that the veteran made 
a written request for a hearing before the Board in May 2000 
but that he canceled his request in a written statement dated 
in March 2001.  


FINDINGS OF FACT

1.  A March 1956 rating decision denied service connection 
for a left arm disability and frostbite.

2.  The evidence associated with the claims file subsequent 
to the March 1956 rating decision includes medical 
literature, testimony and lay statements, and medical 
evidence of treatment for neuritis involving the nerves of 
the upper left arm in 1957; this evidence does not tend to 
establish a material fact which was not already of record at 
the time of the 1956 rating decision.


CONCLUSIONS OF LAW

1.  An unappealed March 1956 RO decision which denied service 
connection for a left arm disability and frostbite is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).  

2.  The evidence received since the March 1956 rating 
decision is not new and material; thus, the claim for service 
connection for a left arm disability and frostbite, now 
characterized as residuals of frostbite of the left arm and 
hand, is not reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. §§ 3.156(a), 20.1105 (2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he suffers from left arm and hand 
problems that are directly related to his active service.  He 
reports that during his combat experiences in the Korean War, 
he suffered recurrent freezing of the left upper extremity.  
He has testified that his duties involved firing a machine 
gun on the front line, sometimes for many hours on end.  He 
was issued gloves but could not properly fire the gun over 
and over without removing the glove from the left hand.  He 
often suffered a frozen left arm and hand during these times.  
He would warm the hand and arm up after hours of use, but he 
did not seek treatment, he explains, because he was on the 
front line and the trip back to the medical treatment tent 
was very long and treacherous.  He also indicated that he 
felt uncomfortable seeking help for his pain when there were 
others at the clinic who were critically ill.  Since service, 
the left arm has become noticeable smaller and the hand more 
difficult to use.  He now has trouble buttoning a shirt.  He 
did seek treatment in 1956 and 1957, when the presence of the 
left arm pain and numbness made him think he was having a 
heart attack.  He was given a diagnosis of neuritis.  He did 
not get continuous treatment.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  In the case of a combat veteran, VA will 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by service satisfactory lay or other evidence of 
service incurrence or aggravation if consistent with the 
facts and circumstances or hardships of service even if there 
is no official record of such incurrence and shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2000).  

The veteran initially filed a claim for service connection 
for a left arm disability and frostbite in January 1956.  In 
March 1956, the RO denied service connection for a left arm 
disability and frostbite.  In doing so, the RO cited his 
service medical records, which reflected no treatment or 
findings of frostbite or any left arm disability.  The 
veteran had submitted a written statement detailing his 
duties as a machine gun operator in combat, the recurrent 
freezing of the left upper extremity, and the apparent 
decrease in size of the left arm in the years following 
service.  The veteran also submitted a written examination 
report from W. B. Halme, M.D., dated in November 1955 and 
showing a diagnosis of atrophy muscles and loss of power, 
left arm, etiology unknown.  The RO denied the claim on the 
basis that there was no record of frostbite in service, no 
post-service diagnosis of frostbite, and no indication of a 
relationship between the current left arm condition and 
service.  The veteran was informed of that decision, and 
provided appellate rights, in correspondence dated in March 
1956.  The veteran did not appeal.  As such, the March 1956 
rating decision became final one year after the veteran was 
notified of the decision.  See 38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156(a) (2000).

The veteran is now attempting to reopen that previously 
denied claim.  The March 1956 RO decision is final and is not 
subject to revision upon the same factual basis.  See 38 
U.S.C.A. § 5108; C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 
(2000).  However, if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See 38 U.S.C.A. §§ 5108, 7104; 38 
C.F.R. §§ 3.102, 3.156, 20.1105.  

Evidence submitted since the March 1956 denial includes a 
written statement dated in April 1957 from the D. R. 
Gillespie, M.D.  Dr. Gillespie stated that the veteran was 
hospitalized at his clinic and treated by two doctors there 
in February 1957.  Dr. Gillespie indicated that the veteran 
had been having pain in the left arm and chest that kept him 
up all night on several occasions.  The veteran thought that 
the pain was aggravated by cold weather.  Dr. Gillespie 
stated that the doctors from the clinic opined that the 
veteran had an unusual type of neuritis involving the nerves 
of the upper left arm but whether or not the condition was 
started by some type of injury was very difficult to 
determine.  The doctor added that in view of the veteran's 
extensive work-up with the clinic, nothing else could be done 
in this regard.  He noted that they did see some patients 
with nerve pain with no good cause.  

Also added to the record were four lay or buddy statements 
from acquaintances of the veteran who reported in 1956 and 
1957 that the veteran's left arm appeared normal prior to his 
service in Korea but that it appeared noticeably smaller 
following that service.  

At a January 2000 personal hearing, the veteran indicated 
that he would get his private doctor to look at the documents 
the veteran had and provide an opinion that the veteran's 
left arm and hand condition was as a result of cold injury in 
service.  In a January 2000 VA follow-up letter, the RO 
notified the veteran that it was decided at the hearing that 
the veteran would obtain a medical nexus statement and he was 
given 60 days from the date of the letter to submit such 
statement before the Hearing Officer would make a decision.  
The veteran then submitted a written statement dated in March 
2000 from Dr. Garnaas, who informed the veteran that a letter 
would be dictated for him in connection with his VA claim 
once the doctor spoke to a peripheral nerve specialist at the 
Mayo Clinic.  The RO then contacted the veteran's 
representative in May 2000, as documented in a Report of 
Contact, regarding the submission of the medical opinion.  A 
notation made the next day on this form indicated that the 
medical opinion could not be obtained because the veteran's 
doctor was on maternity leave and that the veteran would 
present the statement at his hearing before a member of the 
Board.  As noted above, the veteran was scheduled for a 
hearing before a member of the Board to be held in June 2001; 
however, in a March 2001 statement, the veteran indicated 
that he wanted to cancel his hearing before the Board and 
requested that his case should be forwarded to the Board and 
a decision be made on the evidence of record.  No medical 
nexus statement relating the veteran's claimed left arm and 
hand disorder to the veteran's military service was ever 
submitted by him. 

The veteran also submitted medical literature about 
peripheral neuropathy.  Topics addressed in the literature 
include cold injury syndromes in humans, including frostbite 
and non-freezing injuries.  The literature indicates that 
during the Korean war there were large numbers of cold 
injuries and that these were largely frostbite and not 
nonfreezing cold injuries.  

Finally, the veteran testified, as indicated earlier in the 
decision, that he was a machine gun operator and that the 
left arm froze during combat.  He has explained that he did 
not complain during battle and that when he was about to get 
out of service he assumed the arm would recover.  It was not 
until a few years later that he knew he had a problem.  He 
also had thought that he was not entitled to get service 
connection for frostbite of the arms.  After an explanation 
of the evidence needed by the Hearing Officer, the veteran 
indicated that he would attempt to obtain information from 
his doctor in the form of an opinion as to a relationship 
between any residuals of current frostbite of the arm and 
service.  As noted, this evidence has not been received.  

Until recently, the method of reviewing a final decision 
based on new and material evidence was potentially a three-
step process.  See Elkins v. West, 12 Vet. App. 209, 214-9 
(1999).  First, the Board had to determine whether the 
evidence submitted since the prior decision was new and 
material, which will be discussed below.  If "the Board 
finds that no such evidence has been offered, that is where 
the analysis must end."  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  Second, if new and material evidence had been 
presented, the claim was reopened and must be considered 
based upon all the evidence of record, to determine whether 
it was well grounded.  See Robinette v. Brown, 8 Vet. App. 
69, 75-76 (1995).  Third, if the claim was well grounded, the 
VA must comply with the duty to assist in the development of 
the claim under 38 U.S.C. § 5107(a), and then readjudicate 
the claim on the merits on the basis of all evidence of 
record.  See Winters v. West, 12 Vet. App. 203, 206 (1999) 
(en banc) (discussing the three-step analysis set forth in 
Elkins), overruled on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second and third steps became applicable only when each 
preceding step was satisfied.  See Vargas-Gonzalez v. West, 
12 Vet. App. 321, 325 (1999).

Recent legislation has significantly impacted the "new and 
material" analysis, as well as claims for service connection 
in general, in that a "well-grounded" claim is no longer 
required.  The Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

The Board observes that the VA has met its duty to assist the 
veteran as set forth in the Act.  By virtue of the statement 
of the case, the supplemental statement of the case, and the 
guidance provided at the hearing by the hearing officer, the 
veteran has been afforded notice of the evidence needed to 
reopen/complete his claim.  No further action is needed to 
comply with the VA's obligations under the Act.  

The question of whether evidence is "new and material" is 
still analyzed under 38 C.F.R. § 3.156(a), and requires a 
three-step analysis.  The first step requires determining 
whether the newly presented evidence "bears directly and 
substantially upon the specific matter under consideration," 
i.e., whether it is probative of the issue at hand.  Cox v. 
Brown, 5 Vet. App. 95, 98 (1993).  Evidence is probative when 
it "tend[s] to prove, or actually prov[es] an issue."  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's 
Law Dictionary 1203 (6th ed. 1990).  Second, the evidence 
must be shown to be actually "new," that is, not of record 
when the last final decision denying the claim was made.  See 
Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The third and 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19088, 19089 (1990).  New evidence will be 
presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

The Board finds the medical opinion of Dr. Gillespie to be 
not new and material, as it fails to bear directly and 
substantially upon the specific matter under consideration.  
The opinion does not establish that the veteran has current 
residuals of frostbite or that any left arm and hand 
condition present is related to service.  Rather, it is 
consistent with Dr. Halme's earlier findings.  Thus, this 
newly presented evidence does not bear directly and 
substantially upon that specific matter under consideration  
It is not probative of the critical issue.  It does not tend 
to prove that the veteran has residuals of frostbite related 
to the veteran's military service.  The opinion is not new or 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, the test for new and 
material evidence set forth in 38 C.F.R. § 3.156 has not been 
met.  

Further, the lay statements and testimony reiterate the 
veteran's earlier contentions that the left arm was 
noticeably different from the right one shortly after 
service.  This was a fact known and accepted in March 1956.  
The claim was denied not because the assertions were not 
credible, but because no medical evidence showed a diagnosis 
of frostbite post-service or in any way related a left arm 
and hand disability with service.  The RO readily concedes 
that the veteran is a combat veteran and was likely exposed 
to cold in service.  In this regard, the Board notes that for 
injuries which were alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection.  Collette v. Brown, 
82 F.3d 389 (1996).  However, the reduced evidentiary burden 
only applies to the question of service incurrence, and not 
to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155, 162 (1997); 
Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. 
Brown, 8 Vet. App. 459, 464 (1996).  The lay statements and 
testimony are not probative of the critical issue.  Thus, 
they do not tend to prove that the veteran has residuals of 
frostbite or any current left arm or hand disability related 
to service, and the test for new and material evidence set 
forth in 38 C.F.R. § 3.156 has not been met with this 
evidence.  

The medical literature and the letter from Dr. Garnaas do not 
address the reason for the denial in 1956, and thus they are 
probative of the critical issue.  They are not so significant 
that they must be considered to fairly decide the merits of 
the claim.  Specifically, neither address the actual 
veteran's condition, whether he has frostbite residuals, and 
whether any condition he has is related to service.  Thus, 
again the test for new and material evidence set forth in 
38 C.F.R. § 3.156 has not been met.

In sum, the evidence added since the March 1956 final 
decision is not so significant that it must be considered in 
order to fairly decide the merits of the claim for residuals 
of frostbite of the left arm.  38 C.F.R. § 3.156(a).  The 
1957 medical opinion relates to facts already of record at 
the time of the 1956 denial, while the other evidence does 
not address a material fact.  VA does not doubt the veracity 
of this combat veteran's description of his in-service 
experiences.  Rather, the case was denied in 1956 because no 
current disability of the left arm was shown to be related to 
service, and in particular there were no residuals of 
frostbite or cold injury identified.  The new evidence also 
fails to establish such facts.  In this case, the critical 
facts remain the same even with the newly-associated 
evidence.  Thus, the Board finds that new and material 
evidence has not been submitted.  The case is not reopened. 


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for residuals 
of frostbite to the left arm and hand, the appeal is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

